Citation Nr: 9905962	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-03 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $3,978.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Committee 
on Waivers and Compromises (COWC) at the Regional Office 
(RO), Department of Veterans Affairs (VA), in Portland, 
Oregon.

The Board notes that in August 1997 the RO issued a statement 
of the case addressing the veteran's dispute as to the amount 
of overpayment created, including consideration of 38 C.F.R. 
§ 3.500(b).  The veteran was notified that additional action 
was required within 60 days to perfect an appeal as to that 
issue.  The record reflects no correspondence was received 
which may be construed as a timely substantive appeal as to 
the validity of the amount of overpayment created.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  Therefore, the 
Board finds the matter remaining on appeal is limited to the 
issue of entitlement to waiver as listed on the title page of 
this decision.

The Board also notes that the veteran's representative, in a 
November 1998 informal hearing presentation, presented 
additional argument which may be considered an application to 
reopen the claim as to the validity of the amount of 
overpayment created.  In addition, the representative raised 
other issues for consideration, including entitlement to 
temporary total ratings during periods of hospital treatment 
for a service-connected disability and entitlement to service 
connection for chronic rhinitis.  These matters are referred 
to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 7 (1995).

The issues of entitlement to service connection for hepatitis 
C, hearing loss and tinnitus are addressed in a remand order 
at the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  




2.  In February 1996 the veteran was notified that an 
overpayment in the amount of $3,978 had been created. 

3.  An August 1996 VA award action offset the amount of 
outstanding debt.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

5.  VA was at fault in creating the overpayment, and the 
veteran bore no fault.

6.  Waiver of overpayment would result in an unfair 
enrichment to the veteran.

7.  Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities.

8.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

9.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.

10.  VA's fault in the creation of the debt is outweighed by 
the veteran's unjust enrichment by the allowance of waiver.  


CONCLUSION OF LAW

Recovery of an overpayment of disability compensation in the 
amount of $3,978 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 1.965(a) (1998).

Factual Background

In February 1996 the veteran was notified that an overpayment 
in the amount of $3,978 had been created.

In March 1996 the veteran requested waiver of recovery of 
overpayment because of severe financial hardship.  He also 
argued that the overpayment was solely the fault of VA.

In correspondence received in May 1996, the veteran, again 
requested waiver of recover of recovery of overpayment 
because of financial hardship.  In a May 1996 financial 
status report, the veteran reported combined family monthly 
income of $1,388, and total monthly expenses of $1,417, 
including $400 for food.  The balance noted $29 of monthly 
expenses in excess of monthly income.  The veteran noted he 
was married and had no other dependents.

Subsequently, in correspondence dated in May 1996 the veteran 
was notified that his request for waiver of overpayment had 
been denied.  It was noted that the debt was created by VA 
error when the veteran was issued a check for $3,978, in 
effect a duplicate payment.  The COWC found that recovery of 
the debt would not result in undue financial hardship or 
defeat the purpose for which benefits were intended, but that 
waiver would result in an unfair gain to the veteran.

In June 1996 the veteran submitted a notice of disagreement 
as to the denial of waiver and disputed the validity of the 
amount of debt created.  In an August 1996 administrative 
decision the RO denied the veteran's claim as to the validity 
of the amount of debt created due to administrative error.  

In August 1996 the veteran was notified that recent VA award 
action offset the amount of outstanding debt, and that action 
as to waiver of recovery of overpayment had been terminated.

In correspondence received in August, September and November 
1996, the veteran's service representative continued to argue 
for waiver and submitted a notice of disagreement in dispute 
of the validity of the amount of debt created.

In August 1997 the RO issued a statement of the case as to 
the issue of validity of the amount of debt created.  The 
veteran did not perfect an appeal as to this issue.

In February 1998 the RO issued a statement of the case as to 
the issue of entitlement to waiver of an overpayment in the 
amount of $3,978.  The RO found that no overpayment issue 
remained on appeal as a subsequent award had been applied to 
offset the amount of overpayment created.  The veteran was 
notified of the relevant law concerning entitlement to waiver 
of recovery of overpayment.

In March 1998 the veteran's service representative perfected 
an appeal as to the issue of entitlement to waiver of an 
overpayment in the amount of $3,978.

In November 1998 the veteran's service representative argued 
that the February 1998 statement of the case was erroneous in 
the finding of no remaining matter on appeal as to the issue 
of an overpayment.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Board also notes that the February 1998 statement of the 
case is, in fact, erroneous, as the subsequent award action 
merely offset the outstanding balance of the overpayment 
created.  However, the record reflects that the May 1996 COWC 
denial and notice to the veteran adequately addressed the 
issue of waiver and that the February 1998 statement of the 
case provided sufficient information concerning relevant law.  
Therefore, the Board finds that the issue of entitlement to 
waiver of recovery of an overpayment in the amount of $3,978 
remains on appeal and that the veteran is not prejudiced by 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the COWC has determined that the indebtedness 
did not result from fraud, misrepresentation or bad faith on 
the veteran's part, any of which would constitute a legal bar 
to granting the requested waiver.  See 38 U.S.C.A. § 5302.  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
creation of the debt was solely the fault of VA.  However, 
the Board notes the finding of fault is not dispositive of 
this matter and that the standard "Equity and Good 
Conscience" requires the balancing of all factors included 
in the creation and request for debt forgiveness.  See 
38 U.S.C.A. § 5302;  38 C.F.R. § 1.965(a).

The Board further finds that waiver of recovery would 
constitute unjust enrichment by creating an unfair gain to 
the veteran because he would be provided a payment in excess 
of that to which he was legally entitled.  In fact, it may be 
stated that the erroneous VA payment was effectively an 
advance payment for the award of benefits and that waiver at 
this stage would result in a windfall to the veteran.

The Board also finds that the evidence is not persuasive that 
undue hardship has resulted because of the amount benefits 
withheld in collection of the overpayment, or by the offset 
of the balance in a subsequent award of benefits.  
The record shows that the veteran's reported monthly family 
income in May 1996 was sufficient to meet his monthly 
expenses without depriving his family of basic necessities.  
The veteran's financial report reflects that income was 
sufficient to meet the family's basic needs and apply funds 
to repay the debt with moderate budget adjustments.

The Board finds that as there is no remaining outstanding 
balance, denial of waiver would not defeat the purpose of 
paying compensation benefits by nullifying the objective for 
which the benefits were intended.  In addition, there is no 
persuasive evidence that reliance on the overpaid benefits 
resulted in the veteran's relinquishment of a valuable right 
or the incurrence of a legal obligation.  

In this case, the Board finds that VA's fault in the creation 
of the debt is greatly outweighed by the fact that the 
veteran would be unjustly enriched by the allowance of 
waiver.  The veteran's claim as to undue financial hardship 
is not persuasive.  The Board determines, therefore, that 
recovery of the overpayment would not be against equity and 
good conscience.


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $3,978 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As a timely notice of disagreement has been submitted as to 
the issues of entitlement to service connection for hepatitis 
C, hearing loss and tinnitus, these matters must be remanded 
for appropriate action.  The Board finds additional RO 
development is required.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (1998);  see also Godfrey v. Brown, 7 Vet. App. 398 
(1995);  Archbold v. Brown, 9 Vet. App. 124 (1996). 

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The RO should issue a Statement of 
the Case as to these issues, and allow 
the veteran and his service 
representative the requisite period of 
time for a response.

2.  If the veteran submits 
correspondence, within the requisite time 
period which is sufficient to perfect an 
appeal as to these issues, the RO should 
undertake any additional development 
deemed essential followed by a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

- 9 -


- 1 -


